Citation Nr: 0905763	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-29 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for Hepatitis C, to include 
as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1962 to December 1972.  Service in the 
Republic of Vietnam is indicated by the record.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history

In July 1999, the Veteran filed a claim of entitlement to 
service connection for Hepatitis C.  This claim was denied in 
a rating decision dated September 1999.  In a December 2000 
decision, the RO declined to reopen the Veteran's previously 
denied Hepatitis C claim.  The Veteran did not appeal that 
decision.  

In the August 2004 rating decision, the RO again denied the 
Veteran's claim to reopen his previously denied claim of 
entitlement to service connection for Hepatitis C.  The 
Veteran disagreed with that decision and filed a timely 
substantive appeal (VA Form 9) in August 2005.  

In July 2008, the Board reopened the Veteran's claim and 
remanded the matter for further evidentiary development.  The 
VA Appeals Management Center (AMC) continued the previous 
denial in a September 2008 supplemental statement of the case 
(SSOC).  The Veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

Clarification of issue on appeal

The Veteran has limited his appeal to the issue of 
entitlement to service connection for Hepatitis C.  See the 
Veteran's November 2003 claim; the September 2004 notice of 
disagreement; and the August 2005 substantive appeal [VA Form 
9].  Although the Veteran's medical history indicates that he 
is also diagnosed with Hepatitis B, the Veteran has not 
contended that he is entitled to service connection for 
Hepatitis B.  Rather, the Veteran has repeatedly asserted his 
specific entitlement to service connection for Hepatitis C.  
The issue on appeal has been stated accordingly.

Issues not on appeal

The July 2008 Board decision declined to reopen the Veteran's 
claim of entitlement to service connection for PTSD.  The 
Board also denied the Veteran's claim of entitlement to an 
increased disability rating for service-connected prostate 
cancer.  To the Board's knowledge, no appeal was taken.  The 
Board's decision is final, and those issues will be addressed 
no further herein.  See 38 C.F.R. § 20.1100 (2008).

FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed Hepatitis C and his military service, to 
include as due to herbicide exposure.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 105, 1110, 116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
Hepatitis C, which he contends was as a result of herbicide 
exposure during military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

Stegall concerns

In July 2008, the Board remanded the case in order for the 
agency of original jurisdiction to obtain a medical nexus 
opinion.  The claim was then to be readjudicated.  

The record indicates that a VA medical opinion was obtained 
in August 2008, which has been associated with the claims 
file.  This will be discussed below.  A SSOC was issued in 
September 2008.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated November 2003 and December 2004.  
The VCAA letters indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letters.  Specifically, the letters stated that VA would 
assist the Veteran in obtaining records from any Federal 
agency including the military, VA medical centers, and the 
Social Security Administration.  The letters also informed 
the Veteran that the VA would make reasonable efforts to 
obtain identified private treatment records.  The Veteran was 
further advised in the VCAA letters that a VA examination 
would be scheduled if necessary to make a decision on his 
claim.  

The November 2003 and December 2004 VCAA letters emphasized:  
"You must give us enough information about the records so 
that we can request them from the person or agency that has 
them.  If the holder of the evidence declines to give us the 
records or asks for a fee to provide them, we'll notify you.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in originals].

Finally, the Board notes that the VCAA December 2004 letter 
specifically requested:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
formerly contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided Dingess notice in a letter from the 
RO dated March 2006, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim 
was readjudicated in a September 2008 SSOC, following the 
issuance of the March 2006 letter.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for Hepatitis C.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
Veteran's claim of entitlement to service connection was 
denied based on element (3), medical nexus between the 
Veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  As the Board is denying the Veteran's claim, 
elements (4) and (5) remain moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, and VA treatment records.  Additionally, the 
Veteran was afforded a VA examination in February 2004 and a 
VA medical opinion was obtained in August 2008.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the Veteran 
declined the option of testifying at a personal hearing 
before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Hepatitis C

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that Hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
Hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that Hepatitis C can 
potentially be transmitted with the reuse of needles from 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority 
of Hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992, and injection drug use. 

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).  Such disease do not 
include Hepatitis C.

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, [see 38 C.F.R. § 3.309(e)], but 
also must determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 (West 2002) 
and 38 C.F.R. § 3.303(d) (2008).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran seeks entitlement to service connection for 
Hepatitis C, which he contends is due to herbicide exposure 
in Vietnam.

Discussion

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence of record demonstrates a diagnosis of 
Hepatitis C in September 1999.  A continuing Hepatitis C 
diagnosis has been documented in recent VA treatment records.  
See, e.g., VA treatment record dated August 2004.  
Accordingly, Hickson element (1) has been satisfied. 

Regarding Hickson element (2), in-service disease or injury, 
a service treatment record dated April 1971 indicated that 
the Veteran was diagnosed with hepatitis following a viral 
infection.  Hickson element (2) is arguably satisfied.  [The 
Board points out that Hepatitis C was not diagnosed, nor 
could it have been, since Hepatitis C was not specifically 
denominated as such until the 1980's]  

Additionally, as indicated above, the Veteran has 
specifically contended that he developed Hepatitis C as a 
result of in-service exposure to herbicides.  Because the 
Veteran served in Vietnam, his exposure to Agent Orange is 
presumed.  
See 38 U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) 
is also therefore established on this presumptive basis.

Turning to crucial Hickson element (3), medical nexus, the 
Board initially notes that Hepatitis C is not listed among 
the Agent Orange- related diseases enumerated in 
38 C.F.R. § 3.309(e); therefore, medical nexus may not be 
presumed as a matter of law.  However, notwithstanding the 
inapplicability of the Agent Orange regulations, the Board is 
obligated to fully consider whether the Veteran's currently 
diagnosed Hepatitis C is the result of his active military 
service.  See Combee, supra; see also Brock v. Brown, 10 Vet. 
App. 155 (1997) [holding that the rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange].  Accordingly, the Board will move on to discuss 
whether service connection for Hepatitis C may be awarded on 
a direct basis [based on his presumed exposure to herbicides 
or based on the finding of hepatitis in service].

The only competent medical opinion of record concerning the 
issue of medical nexus is the August 2008 VA opinion.  
Specifically, the VA physician opined that the Veteran's 
currently diagnosed Hepatitis C "is not related to Agent 
Orange exposure in the military service.  The rationale is 
that there is no documentation that Agent Orange causes 
Hepatitis C."  As to the in-service diagnosis of hepatitis, 
the VA physician indicated that the Veteran's in-service 
hepatitis was most likely hepatitis A.  The VA physician 
explained that his opinion was based on the fact that at the 
time of the in-service hepatitis A diagnosis, service 
treatment records indicated that the Veteran suffered from 
jaundice, nausea, vomiting, and dislike for cigarettes, which 
are symptoms of hepatitis A.  With respect to the current 
diagnosis of Hepatitis C, the VA physician concluded that the 
Veteran's "[h]epatitis C is related to drug abuse."  

This VA medical opinion appears to have been based on a 
thorough review of the record, including the Veteran's 
comprehensive treatment records, and a thoughtful analysis of 
the Veteran's entire history.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Additionally, the August 2008 opinion appears to 
be consistent with the Veteran's entire medical history, 
which does not show ongoing problems with hepatitis after 
service and which demonstrates that he was not diagnosed with 
Hepatitis C until September 1999.   

Moreover, the evidence demonstrates that the Veteran has a 
lengthy history of intravenous drug abuse.  VA treatment 
records dated April 1976 and September 1999 demonstrate that 
the Veteran abused heroin and cocaine for over twenty years 
following his discharge from military service.  See also VA 
examination dated March 1997.  Accordingly, the VA 
physician's conclusion that the Veteran's currently diagnosed 
Hepatitis C is most likely due to intravenous drug abuse is 
supported by the evidence.

There is no competent medical opinion to the contrary.  
Neither the Veteran nor his representative has produced a 
medical opinion to contradict the August 2008 VA medical 
opinion.  As was explained in the VCAA section above, the 
Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is the claimant's responsibility to support a claim for VA 
benefits].  

To the extent that the Veteran and his representative are now 
claiming that the currently diagnosed Hepatitis C was the 
same disease entity which occurred in service, or that the 
Currently diagnosed Hepatitis C is related to presumed in-
service herbicide exposure or any other aspect of his 
military service, it is now well-established that laypersons 
without medical training, such as the Veteran and his 
representative, are not competent to comment on medical 
maters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a) (1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

To some extent, the Veteran appears to be contending that he 
has suffered from Hepatitis C continually since service.  The 
Board is aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-121 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  
Specifically, as was indicated above, the earliest Hepatitis 
C diagnosis of record was in September 1999.  The August 2008 
VA medical opinion stated that the hepatitis which  was 
identified in service was hepatitis A, nor Hepatitis C.  

Further, the record reflects that the Veteran filed numerous 
applications for VA compensation and pension (VA Form 21-526) 
beginning in 1973.  While these applications referred to 
numerous claimed disabilities, no mention whatsoever was made 
of Hepatitis C.  It does not stand to reason that the 
Veteran, who was not shy about claiming service connection, 
would not have filed a claim for Hepatitis C if he had been 
diagnosed with it.  

Additionally, the Veteran was afforded numerous VA 
examinations in connection with his various claims.  A 
diagnosis of Hepatitis C was in fact not indicated in any 
evaluation or treatment record prior to 1999.  

Therefore, there is no competent medical evidence that the 
Veteran had Hepatitis C for twenty-five years after his 
December 1972 discharge from military service.  Rather, as 
discussed above, the September 1999 Hepatitis C diagnosis 
followed a twenty years period in which the Veteran regularly 
abused intravenous drugs, including heroin and cocaine.  
Continuity of symptomatology after service is therefore not 
demonstrated by the record.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

The Board notes that, as indicated above, the Veteran's 
lengthy history of post-service intravenous drug abuse is 
well-documented in the treatment records.  
These records also document the Veteran's report of in-
service intravenous drug abuse.  See, e.g., the VA treatment 
record dated April 1976.  The Veteran does not appear to 
contend that his current Hepatitis C is a result of in-
service drug abuse.  Even if such were the case, drug abuse 
is considered by law to be misconduct, and as a matter of law 
service connection may not be granted for any disease 
resulting therefrom.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301 (2008); see also VAOPGCREC 7-99 
(1999); VAOPGCREC 2-98 (1998).  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for Hepatitis C, to include as due to herbicide 
exposure.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for Hepatitis C, to include 
as due to herbicide exposure, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


